Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156622(74)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  W A FOOTE MEMORIAL HOSPITAL,                                                                                        Justices
  d/b/a ALLEGIANCE HEALTH,
             Plaintiff-Appellant,
                                                                    SC: 156622
  v                                                                 COA: 333360
                                                                    Kent CC: 15-008218-NF
  MICHIGAN ASSIGNED CLAIMS PLAN
  and MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
            Defendants-Appellees,
  and

  JOHN DOE INSURANCE COMPANY,
             Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion of Michigan Defense Trial Counsel to file
  a brief amicus curiae is GRANTED. The amicus brief will be accepted for filing if
  submitted on or before October 5, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 14, 2018

                                                                               Clerk